DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 25 April 2022 after allowance for the application filed 28 February 2020. Claims 14-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 April 2022 was filed after the mailing date of the Notice of Allowance on 13 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of PCT/JP2018/032161, filed 30 August 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-032350, filed 26 February 218; JP2017-165415, filed 30 August 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Claim 14 recites the limitation “a layered compact portion in which a pore diameter is minimized”. As defined in the specification, p0094, “[t]he layered compact portion having the smallest pore diameter refers to a layered portion of the porous membrane corresponding to a section where an average pore diameter becomes smallest among sections of the membrane cross section”. Based on this description, the claimed “layered compact portion” is interpreted to have the smallest pore diameters relative to the other layers of the membrane.

Allowable Subject Matter
Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method for transplanting cells that presumably promote angiogenesis; said method utilizes a cell transplanting device that comprises (A) a core cell structure comprising the cells to be transplanted and biocompatible polymer blocks disposed in gaps between the cells; and (B) an immunoisolation membrane shell encapsulating the core cell structure. The immunoisolation membrane is further claimed to be a multi-layered porous membrane having an inner side, an outer side, and an inner compact portion. Finally, the inner compact portion is located at a distance two-fifths the thickness from one of the sides of the membrane and even further contains the smallest pore sizes of the membrane.
Immunoisolation membranes have long been used in the art to protect transplanted cells from rejection and to promote their integration into the host. The prior art of record, IWAZAWA et al. (US PGPub 2013/0071441 A1) in view of SCHWEICHER et al. (Front Biosci; 19: 49-76, November 13, 2014) disclose a similar cell construct comprising a core having cells and biocompatible polymer blocks between cells (IWAZAWA) and semipermeable membranes encapsulating the core protective against immune attack and destruction (SCHWEICHER). Even further, WANG et al. (US PGPub 2007/0237749 A1) discloses that such immunoprotective membranes comprise multiple layers, i.e., an inner layer, a middle layer, and an outer layer having thicknesses that render the claimed limitation that a layered compact portion is at a distance of two-fifths the thickness of the porous membrane from the surface obvious to one of ordinary skill in the art (p0036-0038). However, the middle membrane of WANG (which is construed to be equivalent to the layered compact portion of the claimed membrane), is not disclosed to have the smallest pore diameters of the three membrane layers (i.e., the claimed minimized pore diameter); instead, it seems that the middle membrane has a size cutoff that is in the middle range compared with the inner and outer layers (i.e., 50-150 kDa, 100-200 kDa, and 150-250 kDa cutoffs for inner, middle, and outer layers, respectively; p0040). Thus, it seems that the claimed inventive method is not obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777